Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of Application/Amendment/Claims
Applicant's response filed 08/26/2021 has been considered. Rejections and/or objections not reiterated from the previous office action mailed 03/26/2021 are hereby withdrawn. The following rejections and/or objections are either newly applied or are reiterated and are the only rejections and/or objections presently applied to the instant application. The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action. With entry of the amendment filed on 08/26/2021, claims 26, 27, 29 and 35-51 are pending and are currently under examination.

Information Disclosure Statement
	The submission of the Information Disclosure Statement on 08/26/2021 is in compliance with 37 CFR 1.97.  The information disclosure statement has been considered by the examiner and signed copies have been placed in the file.

Response to Arguments
Claim Rejections - 35 USC § 112

The rejection of claims 26, 27, 29 and 35-51 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement is maintained for the reasons of record. 

While Jiang et al. describes the use of adoptive cell therapy (ACT) and its use in clinical trials that was known at the time of filing, this method does not come without challenges. Jiang et al. teach primary tumors are genetically different from the associated metastatic lesion, even for the same patient and thus the cancer can evolve to escape recognition by a CD8+ T cell. Jiang et al. teach the key to success for these therapies is that the T cell should carry an antigen receptor with high specificity to the tumor neoantigen.  Jiang et al. further teach problems the longevity of ACT in tumor cells, the immune related toxicity of ACT therapy, the inflammatory and neurotoxicity of ACT provide further challenges using this method in treatments for cancer (see pages 26-28). Moreover, while Jiang et al. describes numerous adoptive T cell therapy clinical trials, the results have not been described on which type of T cells effectively provided treatment for the vast number of cancer types claimed to be able to predictably state this reference, as indicative of the prior art, supports enablement of the claimed invention.
Applicant argues the application provides a set of working examples that demonstrate the development and utility of a general mechanism or strategy for enhancing the efficacy of adoptive cell therapy in the treatment of cancer and is not limited by cancer type or antigen type and can be utilized by any cancer type.

Applicant argues the method of T cells comprising CpG polynucleotides and gp100 antigen or OVA-1 antigen killed melanoma tumor cells and lung adenocarcinoma tumor burden in vivo provides sufficient guidance for the breadth of the claimed method. Given the challenge of using CD8+ T cells in methods of treatment of cancers using the method of adoptive T cell therapy as taught by Jiang et al., the prior art and the specification do not provide guidance on the predictability of using any immune cell comprising any immunomodulatory oligonucleotide and a tumor associated antigen to treat or prevent the vast number of cancer types in a subject.
Describing the use of one immune cell, polynucleotide and two antigens and instructions for construction of SNA nanoparticles, selection of immunodulatory polynucleotides, uptake into cells and administration of adoptive cell therapy does not provide an enabling disclosure for treatment or prevention for the breadth of cancer types in an individual.
Applicant argues the reference cited in the O.A., Bielamowicz et al., supports the predictability of the claimed method. Applicant asserts Bielamowicz et al. teach delivery method of immune cells to the tumor can circumvent the BBB and this method actually demonstrated treatment of glioma.  The claimed method and examples do not limit the 
As stated previously, while it was known that cells comprising SNA’s having cancer antigens in a nanoparticle were known to have unique properties that make them ideal for nucleic acid delivery (see Kapadia et al. "Spherical nucleic acid nanoparticles: Therapeutic potential." BioDrugs 32.4 (2018): 297-309. page 298), challenges using SNAs and delivery to disease sites were also known (see page 306).
One skilled in the art cannot extrapolate the challenges of the claimed method using one specific immune cell, CD8+ T cell, known in the art as taught by Jiang et al. and the unpredictability of actually delivering ACT’s and SNA’s having cancer antigens to actual disease sites to the claimed invention to be capable of anticipating that the claimed method would provide treatment for any cancer using any immune cell, any immunomodulatory oligonucleotide on a nanoparticle and any tumor associated antigen.  
Without further guidance, one of skill in the art would have to practice a substantial amount of trial and error experimentation, an amount considered undue and not routine, to practice the instantly claimed invention.


Written Description
The rejection of claims 26, 27, 29 and 35-51 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement is maintained for the reasons of record.

As stated previously, the written description requirement for a genus may be satisfied through sufficient description of a representative number of species by “…disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between functional and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the claimed genus.”
The claims are drawn to a genus of compositions with any SNA comprising a nanoparticle, any oligonucleotide sequence and an antigen with the function of treating any cancer type, producing any immune response and immunizing an individual against any cancer type.
The specification describes a T cell in the claimed composition and this T cell does not represent the genus of immune cells because each has a different structure and mechanism of action in a cell and the specification does not describe any other relevant, identifying characteristics coupled with a known or disclosed correlation between function and structure.
The specification describes a CpG oligonucleotide but this oligonucleotide does not represent the genus of immunomodulatory oligonucleotides (which encompasses, RNA, DNA, dsRNA, miRNA, siRNA, oligonucleotide agonist or antagonists and the like).  The specification does not describe any relevant, identifying characteristics coupled with 
The specification describes two tumor antigens but these do not represent the genus of tumor antigens from the vast number of cancer types claimed and the specification does not describe any relevant, identifying characteristics coupled with a known or disclosed correlation between function and structure to satisfy the written description requirement.
Thus the written description requirement for the claimed genus of compositions is not satisfied through a sufficient description of a representative species.  There is substantial variation within the genus of compositions and the invention cannot claim a genus after only describing a limited number of species because there may be unpredictability in the results obtained from other species of the composition used in the method.
The specification as filed does not provide a description of a representative number of species that would allow one of skill to distinguish the functional species of the recited structural genus from the non-functional members without empirical determination.  
Thus one of skill at the time of the invention could not have concluded that Applicant was in possession of the genus of SNA compositions that is required to practice any of the claimed methods. 



Double Patenting
Applicant requests that the provisional rejections be held in abeyance until such time as at least one pending claim is deemed allowable in either application.
Thus the rejections of claims 26, 27, 29 and 35-51 are rejected on the ground of nonstatutory double patenting as being unpatentable over the claims 23, 24, 30, 31, 34, 39, 41, 44 and 49-55 of Patent Application 16/328,025 and claims 1, 2, 4, 5, 15-19, 21, 22, 28, 29, 31, 34, 36, 37, 50, 53 and 54 of Patent Application 16/611,548 are maintained.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIMBERLY CHONG at (571)272-3111.  The examiner can normally be reached Monday thru Friday 9-5 pm.

Patent applicants with problems or questions regarding electronic images that can be viewed in the Patent Application Information Retrieval system (PAIR) can now contact the USPTO’s Patent Electronic Business Center (Patent EBC) for assistance.  Representatives are available to answer your questions daily from 6 am to midnight (EST). The toll free number is (866) 217-9197. When calling please have your application serial or patent number, the type of document you are having an image problem with, the number of pages and the specific nature of the problem.  The Patent Electronic Business Center will notify applicants of the resolution of the problem within 5-7 business days. Applicants can also check PAIR to confirm that the problem has been corrected.  The USPTO’s Patent Electronic Business Center is a complete service center supporting all patent business on the Internet. The USPTO’s PAIR system provides Internet-based access to patent application status and history information. It also enables applicants to view the scanned images of their own application file folder(s) as well as general patent information available to the public. For more information about the PAIR system, see http://pair-direct.uspto.gov.
	For all other customer support, please call the USPTO Call Center (UCC) at 800-786-9199.





/Kimberly Chong/
Primary Examiner 
Art Unit 1635